DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's election without traverse of Group I, claims 1-11, 13-15, and 32-37 in the reply filed on April 18, 2022 is acknowledged.  Claim 29 has been cancelled.  Claims 1-11, 13-15, and 32-37 are currently pending and under examination.

This application is a continuation of U.S. Application No. 14/713242, filed May 15, 2015, now U.S. Patent No. 10,736,946, which is a continuation of U.S. Application No. 13/144286, filed July 12, 2011, now U.S. Patent No. 9,107,419, which is a U.S. § 371 National Stage Application of PCT/US2010/020253, filed January 6, 2010, which claims the benefit of U.S. Provisional Application Nos. 61/142714, filed January 6, 2009; 61/153274, filed February 17, 2009; and 61/170,915, filed April 20, 2009.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-15, and 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the treatment or prevention" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  No treatment or prevention are previously recited in the claim.
Further regarding claim 1, this claim recites a pharmaceutical composition that comprises “digestive enzymes” and a coating.  The limitation of “digestive enzymes” is indefinite, because it is unclear what enzymes are intended to be included or excluded from the term “digestive.”  The specification recites in paragraph [0009] “a pharmaceutical composition comprising one or more digestive enzymes, such as pancreatic or other digestive-track enzymes (e.g., porcine pancreatic enzymes) or plant-, fungal-, or microorganism-derived enzymes, that break down components of food.”  However, this is an example of what digestive enzymes might include, and not a definition.  It is noted that nearly all enzymes can be interpreted as “digestive” enzymes, as enzymes break down (i.e. digest) various materials.  However, not all enzymes would be effective or safe for the treatment or prevention of a S. aureus infection in a bird or mammal.  As such, this claim is indefinite, because it is unclear if “digestive enzymes” are intended to include only those of found in the digestive system, or instead include any enzymes capable of “digesting.”  
Claims 2-11, 13-15, and 32-37 are included in this rejection, as these claims depend from above rejected claim 1, and fail to remedy the noted deficiency or deficiencies.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5-7, 9-11, 14, 15, 34, 36, and 37 are rejected under 35 U.S.C. 102(b) as being anticipated by Johansen (IDS; US 6,287,585; Published 2001).
With regard to claims 1-3, 7, 14, 36, and 37, Johansen teaches a method of killing or inhibiting microbial cells present on human and animal skin, including treating skin infections, by topically administering an effective amount of an enzyme composition comprising proteases, amylases, and lipases, which are digestive enzymes and pancreatic enzymes, wherein the composition is effective against Staphylococcus aureus (Abs.; Col. 2, Line 6-10; Col. 30, line 12-24; Col. 31, Test of polymer "A" Table).  The enzyme composition can be included in lotions, creams, gels, and ointments (Col. 30, Line 12-24), wherein lotions, creams, gels and ointments are coatings that coat the enzyme composition.  
As Johansen teaches that administration kills or inhibits microbial cells present on human and animal skin, where microbial cells include S. aureus, the composition is bacteriocidal or bacteriostatic for S. aureus.  Further, as Johansen et al. teach the method as claimed, utilizing the same components as claimed, the composition as administered by Johansen is necessarily bacteriocidal or bacteriostatic for S. aureus, because the composition cannot be separated from its properties.  Additionally, the presence of microbial cells including S. aureus on the skin of the human or animal, and the presence of a skin infection, are deemed to be symptoms of a S. aureus infection.  
With regard to claims 5, 6, and 9, as noted previously, the enzyme composition comprises amylases, lipases, and proteases.  Johansen further teaches that the enzyme composition can additionally comprise proteolytic enzymes including papain derived from a plant source, trypsin and chymotrypsin derived from a microbial source, and cellulase (Col. 3, Line 41-49; Col. 5, Line 39-42).
With regard to claims 10 and 11, Johansen teaches that the enzyme composition contains from 0.00001% to 2% proteases and from 0.00001% to 2% lipases (Col. 21, Line 1-10, 46-53), which is a ratio of 1:200,000 and 200,000:1.   Ratios of about 1:1 to about 20:1 and about 4:1 to about 10:1 protease to lipase are fully encompasses within the taught ratio.  
With regard to claims 13 and 15, Johansen teaches that the enzyme composition may also be used for the treatment of infection in the mouth, and included in a mouthwash, wherein mouthwash is a coating (Col. 30, Line 12-26).  As such, the composition is formulated for oral and transmucosal administration.  
With regard to claim 34, It is noted that Applicant defines “excipient” as “any ingredient other than the compound(s) (enzymes) used in the composition” (Specification, Para. 59).  This indicates that any additional ingredient, all of which are excipients, can be present in the composition used in the method as currently claimed.  Johansen teaches the enzyme composition can be included in lotions, creams, gels, and ointments (Col. 30, Line 12-24), which are excipients in addition to being coatings.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 6, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johansen, in view of Shlieout et al. (IDS; US 2007/0148153; 2007).
The teachings of Johansen as related to claims 1 and 6 are set forth above.  While Johansen teach that the digestive enzymes can be obtained from an animal source, it is not specifically taught that the animal source is a pig, and specifically a pig pancreas.   
Shlieout et al. teach that pancreatin, which contains as its main constituents the digestive enzymes protease, lipase, and amylase, is preferably obtained from a porcine pancreas for pharmaceutical use (Para. 30).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Johansen and Shlieout et al., because Johansen teaches the use of the digestive enzymes protease, lipase, and amylase in a pharmaceutical composition, where the digestive enzymes are obtained from an animal source, and Shlieout et al. teach that such enzymes used in pharmaceutical compositions are preferably obtained from a porcine pancreas.  The pancreas of a pig is a preferred source of digestive enzymes used in pharmaceutical compositions, as taught by Shlieout et al.  As such, it would have been obvious to one or ordinary skill in the art to obtain the digestive enzymes used in Johansen from the pancreas of a pig, to predictably provide digestive enzymes for the composition used in the method of Johansen. Therefore, it would have been obvious to one of ordinary skill in that art to combine the teachings of Johansen and Shlieout et al., wherein the digestive enzymes are obtained from the pancreas of a pig (Claim 4, 8). 





Claims 1, 32, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johansen, and further in view of Bodor (IDS; US 2005/0026892, Published 2005).
The teachings of Johansen as related to claim 1 have been set forth above.  As discussed above, Johansen teaches that the digestive enzyme composition can be included in lotions, creams, gels, and ointments (Col. 30, Line 12-24), wherein lotions, creams, gels, and ointments are coatings that coat the enzyme composition.  Johansen does not teach that the coating comprises a lipid coating.  
Bodor teaches that for dermal conditions having both an inflammatory/pruritic component and a fungal/bacterial component, a topical cream formulated to contain an antifungal and antibacterial agent along with cholesterol and related sterols is utilized (Para. 200), where cholesterol and related sterols are lipids.  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Johansen and Bodor, because both teach antibacterial formulations, including creams, for topical application.  The use of cholesterol and related sterols in a topical cream with an antibacterial agent is known in the art as taught by Bodor.  It would have been obvious to one of ordinary skill in the art to further include cholesterol and related sterols in the enzyme composition utilized in the method of Johansen, to predictably improve the method by further allowing additional uses, including to treat skin inflammation.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Johansen and Bodor, wherein the lotions, creams, gels, and ointments, which are coatings, further include cholesterol and related sterols, which are lipids (Claim 32). Taken together Johansen and Bodor render obvious the method as claimed, including utilizing a composition having digestive enzymes, excipients, and a coating including lipids, which coats the components, as claimed.  As such, it would have been obvious to an ordinary artisan to utilize a composition consisting of these components for treatment of the S. aureus infection (Claim 35). 




Claims 1, 32, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johansen, and further in view of Fallon (IDS; US 2007/0053895, Published 2010, Priority to April 13, 2009 – Hereafter Fallon 2010).
The teachings of Johansen as related to claim 1 have been set forth above.  Johansen do not specifically teach that the coating is a lipid coating, including soy oil. 
Fallon 2010 teaches a digestive enzyme preparation that is encapsulated with soy oil to form an oral dosage formulation, where encapsulation of the digestive enzyme preparation with soy oil results in a stable enzyme preparation that is tolerant to storage conditions (Examples 2-3; Para. 46, 69).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Johansen and Fallon 2010, because both teach a composition containing digestive enzymes, including for oral administration.  The use of a lipid coating that includes soy oil for encapsulating digestive enzymes for oral administration is known in the art as taught by Fallon 2010.  The use of a lipid including soy oil as the coating to encapsulate the composition in the method of Johansen amounts to the simple substitution of one known encapsulation material for another, and would have been expected to predictably and successfully provide an encapsulated digestive enzyme composition for oral administration, wherein soy oil coating desirably results in a stable enzyme preparation that is tolerant to storage conditions.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Johansen and Fallon 2010, where the composition includes a lipid coating including soy oil (Claim 32, 33).  


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-11, 13, and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-16 of U.S. Patent No. 9,107,419.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method for the treatment or prevention of a Staphylococcus aureus infection in a bird or a mammal, comprising administering, including orally, to the bird or the mammal a therapeutically effective amount of a pharmaceutical composition that comprises digestive enzymes, comprising one or more enzymes selected from the group consisting of a protease, an amylase, a cellulase, a sucrase, a maltase, a papain, and a lipase; where the composition includes an excipient; where a ratio of total protease to total lipase in United States Pharmacopeia (U.S.P.) units ranges from about 1:1 to about 20:1, or from about 4:1 to about 10:1; where the composition can be in the form of a capsule, liquid, or gel, which is a coating for the digestive enzymes; wherein it would have been obvious to one or ordinary skill in the art to utilize known materials, including a lipid, including a soy oil for the coating; and where the composition is bacteriocidal or bacteriostatic for S. aureus (Present claims: 1, 2, 9-11, 13, 32-37; Cited Patent claims: 1, 8, 9, 11-16).  
The digestive enzymes comprise pancreatic enzymes; including pig enzymes from a pig pancreas; wherein the digestive enzymes comprise a mixture of proteases, and wherein the mixture of proteases comprises chymotrypsin and trypsin; the digestive enzymes are animal enzymes, microbial enzymes, plant enzymes, or synthetic enzymes; and the mammal is a pig, a horse, a cow, a dog, a cat, a monkey, a rat, a mouse, a sheep, a goat, or a human, or wherein the bird is a chicken, a duck, a turkey, or a goose (Present claims: 3-8; Cited Patent claims: 1, 8, 9, 11-16).  
Claims 1-11, 14, 15, and 32-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,736,946.  Although the claims at issue are not identical, they are not patentably distinct from each other because both encompass a method for the treatment or prevention of a Staphylococcus aureus infection in a bird or a mammal, comprising administering, including to a transmucosal surface or to the skin topically, to the bird or the mammal, a therapeutically effective amount of a pharmaceutical composition that comprises digestive enzymes, comprising one or more enzymes selected from the group consisting of a protease, an amylase, a cellulase, a sucrase, a maltase, a papain, and a lipase; where the composition includes an excipient; where a ratio of total protease to total lipase in United States Pharmacopeia (U.S.P.) units ranges from about 1:1 to about 20:1, or from about 4:1 to about 10:1; where the composition can be in the form of a liquid, or gel, which is a coating for the digestive enzymes; wherein it would have been obvious to one or ordinary skill in the art to utilize known materials, including a lipid, including a soy oil for the coating; and where the composition is bacteriocidal or bacteriostatic for S. aureus (Present claims: 1, 2, 9-11, 14, 15, 32-37; Cited Patent claims: 1, 2, 8-18).  
The digestive enzymes comprise pancreatic enzymes; including pig enzymes from a pig pancreas; wherein the digestive enzymes comprise a mixture of proteases, and wherein the mixture of proteases comprises chymotrypsin and trypsin; the digestive enzymes are animal enzymes, microbial enzymes, plant enzymes, or synthetic enzymes; and the mammal is a pig, a horse, a cow, a dog, a cat, a monkey, a rat, a mouse, a sheep, a goat, or a human, or wherein the bird is a chicken, a duck, a turkey, or a goose (Present claims: 3-8; Cited Patent claims: 3-7).  


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653